Brainerd, J.
(after stating the case.) The two questions which arise on this record are, whether the bill is sufficient; and whether the subject matter is within the jurisdiction of the superior court.
Griffin, the complainant, as assignee, was in the place of Kilbom, the second mortgagee. Wheat, the respondent, as assignee of Curtiss, who was assignee of Bidwell, was in the place of Bidwell, the first mortgagee. He had also the equity of redemption. The whole estate, except the encumbrance of the second mortgage, was in him. If Bidwell, and those who claimed as assignees under him, had made betterments, I apprehend the second mortgagee had no right to redeem without paying for them. They therefore became a subject of addition to the first mortgage. These, when aggregated, exceed the sum of 335 dollars,(a) and of course gives jurisdiction, which could not be taken away by the circumstance of some other claim accidentally operating, in a final result, to reduce the sum. It would not be said that the bill was insufficient for an apparent want of jurisdiction. It was not on that account bad on demurrer.
There is, however, another consideration of some importance. The value of the land is stated to be 600 dollars, the legal title to which was in the complainant, a.s was also the equity of redemption; and, as stated in the bill, the whole estate was in him, except the encumbrance, which constituted the complainant’s claim. Now, whether it be the title to the land, or the amount of interest which the respondent had in it, that is the subject of *422the bill, and the object of the decree; either is sufficient to give ^e court jurisdiction.
I ata therefore of opinion, that the judgment of the superior court is correct, and that the same ought to be affirmed.
In this opinion the other judges severally concurred.
Judgment affirmed.

 By our stat. tit. 42. c. 1. s. 25. it is provided, that the superior court shall have jurisdiction of all suits for relief in equity, wherein the value of the matter or thing in demand exceeds the sum of three hundred and thirty-five dollars. And by the 43d section of the same act, it is provided, 4hat the county courts shall have jurisdiction where the matter or thing in demand does not exceed that sum.